DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s Request for Reconsideration filed April 30, 2021. Claims 1, 3-7, 19, 22, 29-31, and 34-35 are pending in the application. Claim 19 has been withdrawn to a non-elected invention. Claims 1, 3-7, 22-31, and 34-35 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The following rejections are reiterated.  They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
	Receipt of Information Disclosure Statement filed April 30, 2021 is acknowledged. The examiner notes that a myriad number of the references submitted in the Information Disclosure Statement with 128 references were not considered because the references did not contain translations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-7, 31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 27 of U.S. Patent No. 9,526,245 (‘245). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method for the control of fungal pathogen attack on a plant, the method comprising: applying to a plant a synergistic fungicidal 
    PNG
    media_image1.png
    130
    177
    media_image1.png
    Greyscale
 and at least one additional fungicide (claims 1 and 34, instant application; claim 15, U.S. Patent No. ‘245). Each claims the fungal pathogen is selected from leaf blotch of wheat and leaf spot of beet (claims 5 and 31, instant application; claim 27, U.S. Patent No. ‘245). U.S. Patent No. ‘245 differs from the instant application in that instant application produces a plant resistant to fungal attack. The method claimed by U.S. Patent No. ‘245 is applying to a plant a synergistic fungicidal mixture comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide. Since U.S. Patent No. ‘245 teaches the same composition, a compound of Formula I and at least one fungicide, is applied to a plant, a seed is a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘245. 

Claims 1, 3-7, 22, 29-31, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 13, and 14 of U.S. Patent No. 10,045,533 (‘533) in view of Brandl et al. (US 7,807,714) and Asrar et al. (US 7,098,170). Although the claims at issue are not identical, they are not patentably each directed to a method for curing fungal pathogen on a plant, the method comprising: applying a fungicidally effective amount of the synergistic fungicidal mixture, comprising a fungicidally effective amount of the compound of Formula I: 
    PNG
    media_image1.png
    130
    177
    media_image1.png
    Greyscale
 and at least one additional fungicide (claims 1 and 34, instant application; claim 5, U.S. Patent No. ‘533). Each claims the plant is a seed (claims 1, 6 and 7, instant application; claim 6, U.S. Patent Nol. ‘533) Each claims the fungal pathogen is selected from leaf blotch of wheat and leaf spot of beet (claims 5 and 31, instant application; claims 13 and 14, U.S. Patent No. ‘533). U.S. Patent No. ‘533 differs from the instant application in that the instant application produces a plant resistant to fungal attack. The method claimed by U.S. Patent No. ‘533 is applying to a plant, a seed, a synergistic fungicidal mixture comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide. Since U.S. Patent No. ‘533 teaches the same composition, a compound of Formula I and at least one fungicide, is applied to a plant, a seed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary. 
U.S. Patent No. ‘533 also differs from the instant invention in that the plant seed or seedling is selected from wheat or sugar beet. However, U.S. Patent No. ‘533 claims the pathogen is selected from leaf blotch of wheat or leaf spot of beet, which occur in wheat and sugar beets, respectively. Therefore, since the compositions comprising the 
U.S. Patent No. ‘533 differs from the instant invention in that the compound of Formula I is applied at a rate from about 0.5 to about 500 grams per 100 kilograms of seed or applied at a rate from 3.7 to 300 grams per 100 kilograms of seed. It is for this reason Brandl et al. and Asrar et al. are added as secondary references. Brandl et al. teach application rates for treating seeds at rates of 0.5 to 100g of compound (A) per 100 kg of seed, preferably from 2.5 to 40 g per 100 kg of seed (col. 12, lines 9-17). 
Asrar et al. teach when a seed is treated prior to planting, the application rates range from 0.1gm/100 kg of seed to about 1000 gm/100 kg of seed. It is preferred that the active agent be applied to the seed in a range of 2 gm/100 kg of seed and about 200 gm/100 kg of seed (col. 27, lines 9-20).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent No. ‘533, Brandl et al. and Asrar et al. and apply the compound of Formula I at a rate from about 0.5 to about 500 grams per 100 kilograms of seed or 3.7 to 300 grams per 100 kilogram of seed. One of ordinary skill in the art would have been motivated to apply the compound of Formula I using known application rates to seeds as taught in the prior art references. Brandl et al. teach that application rates for treating seeds with fungicides range from 0.5 to 100 g of compound per 100 kg of seed, preferably from 2.5 to 40 g of compound per 100 kg of seed. Asrar et al. teach when a seed is treated with fungicides prior to 
For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘533. 

Claims 1, 3-7, 22, 29-31, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 13, and 14 of U.S. Patent No. 10,045,534 (‘534) in view of Brandl et al. (US 7,807,714) and Asrar et al. (US 7,098,170). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method for curing fungal pathogen on a plant, the method comprising: applying a fungicidally effective amount of the synergistic fungicidal mixture, comprising a fungicidally effective amount of the compound of Formula I: 
    PNG
    media_image1.png
    130
    177
    media_image1.png
    Greyscale
 and at least one additional fungicide (claims 1 and 34, instant application; claim 5, U.S. Patent No. ‘534). Each claims the plant is a seed (claims 1 and 6, instant application; claim 6, U.S. Patent Nol. ‘534) Each claims the fungal pathogen is selected from leaf blotch of wheat and leaf spot of beet (claims 5 and 31, instant application; claims 13 and 14, U.S. Patent No. ‘534).  U.S. Patent No. ‘534 differs from the instant application in that the instant application produces a plant resistant to fungal attack. The method claimed by U.S. Patent No. ‘534 is applying to a plant a synergistic fungicidal mixture comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide. Since U.S. Patent No. ‘534 teaches the same composition, a compound of Formula I and at least one fungicide, is applied to a plant, a seed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary. 
U.S. Patent No. ‘534 also differs from the instant invention in that the plant seed or seedling is selected wheat or sugar beet. However, U.S. Patent No. ‘534 claims the pathogen is selected from leaf blotch of wheat or leaf spot of beet, which occur in wheat and sugar beets, respectively. Therefore, since the compositions comprising the compound of Formula I and additional fungicides are used to treat these claimed pathogens, it would have been obvious to one of ordinary skill in the art that they occur in the plants to which they attack and it would have been obvious to treat seeds of these plants, with a reasonable expectation of success. 
U.S. Patent No. ‘534 differs from the instant invention in that the compound of Formula I is applied at a rate from about 0.5 to about 500 grams per 100 kilograms of seed or applied at a rate from 3.7 to 300 grams per 100 kilograms of seed. It is for this reason Brandl et al. and Asrar et al. are added as secondary references. Brandl et al. teach application rates for treating seeds at rates of 0.5 to 100g of compound (A) per 100 kg of seed, preferably from 2.5 to 40 g per 100 kg of seed (col. 12, lines 9-17). 
Asrar et al. teach when a seed is treated prior to planting, the application rates range from 0.1gm/100 kg of seed to about 1000 gm/100 kg of seed. It is preferred that the active agent be applied to the seed in a range of 2 gm/100 kg of seed and about 200 gm/100 kg of seed (col. 27, lines 9-20).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent No. ‘534, Brandl et al. and Asrar et al. and apply the compound of Formula I at a rate from about 0.5 to about 500 grams per 100 kilograms of seed or 3.7 to 300 grams per 100 kilogram of seed. One of ordinary skill in the art would have been motivated to apply the compound of Formula I using known application rates to seeds as taught in the prior art references. Brandl et al. teach that application rates for treating seeds with fungicides range from 0.5 to 100 g of compound per 100 kg of seed, preferably from 2.5 to 40 g of compound per 100 kg of seed. Asrar et al. teach when a seed is treated with fungicides prior to planting, the application rates range from 0.1 gm/100 kg of seed to about 1000 gm/100 kg of seed, wherein the preferred application rate is in a range of 2 gm/100 kg of seed and about 200 gm/100kg of seed. The application ranges of 0.5 to about 500 grams per 100 kilograms of seed and 3.7 to 300 grams per 100 kilogram of seed fall within the application rate ranges taught in the prior art references. As such, one of ordinary skill in the art would have been motivated to look to the prior art to find the optimal application rate of seed application to provide protection against fungal attack. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘534. 

Claims 1, 3-7, 22, 29-31, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 14 of U.S. Patent No. 10,051,862 (‘862) in view of Brandl et al. (US 7,807,714) and Asrar et al. (US 7,098,170). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method for curing fungal pathogen on a plant, the method comprising: applying a fungicidally effective amount of the synergistic fungicidal mixture, comprising a fungicidally effective amount of the compound of Formula I: 
    PNG
    media_image1.png
    130
    177
    media_image1.png
    Greyscale
 and at least one additional fungicide (claims 1 and 34, instant application; claim 5, U.S. Patent No. ‘862). Each claims the plant is a seed (claims 1 and 6, instant application; claim 6, U.S. Patent Nol. ‘862) Each claims the fungal pathogen is selected from leaf blotch of wheat and leaf spot of beet (claims 5 and 31, instant application; claim 14, U.S. Patent No. ‘862).  U.S. Patent No. ‘862 differs from the instant application in that the instant application produces a plant resistant to fungal attack. The method claimed by U.S. Patent No. ‘862 is applying to a plant a synergistic fungicidal mixture comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide. Since U.S. Patent No. ‘862 teaches the same composition, a compound of Formula I and at least one fungicide, is applied to a plant, a seed, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary. 
U.S. Patent No. ‘862 also differs from the instant invention in that the plant seed or seedling is selected wheat or sugar beet. However, U.S. Patent No. ‘862 claims the pathogen is selected from leaf blotch of wheat or leaf spot of beet, which occur in wheat and sugar beets, respectively. Therefore, since the compositions comprising the compound of Formula I and additional fungicides are used to treat these claimed pathogens, it would have been obvious to one of ordinary skill in the art that they occur in the plants to which they attack and it would have been obvious to treat seeds of these plants, with a reasonable expectation of success. 
U.S. Patent No. ‘862 differs from the instant invention in that the compound of Formula I is applied at a rate from about 0.5 to about 500 grams per 100 kilograms of seed or applied at a rate from 3.7 to 300 grams per 100 kilograms of seed. It is for this reason Brandl et al. and Asrar et al. are added as secondary references. Brandl et al. teach application rates for treating seeds at rates of 0.5 to 100g of compound (A) per 100 kg of seed, preferably from 2.5 to 40 g per 100 kg of seed (col. 12, lines 9-17). 
Asrar et al. teach when a seed is treated prior to planting, the application rates range from 0.1gm/100 kg of seed to about 1000 gm/100 kg of seed. It is preferred that the active agent be applied to the seed in a range of 2 gm/100 kg of seed and about 200 gm/100 kg of seed (col. 27, lines 9-20).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent No. ‘862, Brandl et al. and Asrar et al. and apply the compound of Formula I at a rate from about 0.5 to about 500 grams per 100 kilograms of seed or 3.7 to 300 grams per 100 kilogram of seed. One of ordinary skill in the art would have been motivated to apply the compound of Formula I using known application rates to seeds as taught in the prior art references. Brandl et al. teach that application rates for treating seeds with fungicides range from 0.5 to 100 g of compound per 100 kg of seed, preferably from 2.5 to 40 g of compound per 100 kg of seed. Asrar et al. teach when a seed is treated with fungicides prior to planting, the application rates range from 0.1 gm/100 kg of seed to about 1000 gm/100 kg of seed, wherein the preferred application rate is in a range of 2 gm/100 kg of seed and about 200 gm/100kg of seed. The application ranges of 0.5 to about 500 grams per 100 kilograms of seed and 3.7 to 300 grams per 100 kilogram of seed fall within the application rate ranges taught in the prior art references. As such, one of ordinary skill in the art would have been motivated to look to the prior art to find the optimal application rate of seed application to provide protection against fungal attack. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘862. 

Claims 1, 6-7, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 20 of U.S. Patent No. 10,426,167 (‘167). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method for control of a fungal pathogen attack on a plant, wherein the method comprises: applying a fungicidally effective amount of the synergistic fungicidal mixture, comprising a fungicidally effective amount of the compound of Formula I: 
    PNG
    media_image1.png
    130
    177
    media_image1.png
    Greyscale
 and at least one additional fungicide (claims 1 and 34, instant application; claims 1, 10, and 20, U.S. Patent No. ‘167). U.S. Patent No. ‘167 differs from the instant application in that the instant application produces a plant resistant to fungal attack. The method claimed by U.S. Patent No. ‘167 is applying to a plant a synergistic fungicidal mixture comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide. A seed or seedling are plants. Since U.S. Patent No. ‘167 teaches the same composition, a compound of Formula I and at least one fungicide, is applied to a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘167.

 Claims 1, 6-7, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of U.S. Patent No. 10,426,165 (‘165). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method for control of a fungal pathogen attack on a plant, wherein the method comprises: applying a fungicidally effective amount of the synergistic fungicidal mixture, comprising a fungicidally effective amount of the compound of Formula I: 
    PNG
    media_image1.png
    130
    177
    media_image1.png
    Greyscale
 and at least one additional fungicide (claims 1 and 34, instant application; claims 1, 15, and 20, U.S. Patent No. ‘165). U.S. Patent No. ‘165 differs from the instant application in that the instant application produces a plant resistant to fungal attack. The method claimed by U.S. Patent No. ‘165 is applying to a plant a synergistic fungicidal mixture comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide. A seed or seedling are plants. Since U.S. Patent No. ‘165 teaches the same composition, a compound of Formula I and at least one fungicide, is applied to a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘165.

Claims 1, 6-7, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12 of U.S. Patent No. 10,426,166 (‘166). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method for control of a fungal pathogen attack on a plant, wherein the method comprises: applying a fungicidally effective amount of the synergistic fungicidal mixture, comprising a fungicidally effective amount of the compound of Formula I: 
    PNG
    media_image1.png
    130
    177
    media_image1.png
    Greyscale
 and at least one additional fungicide (claims 1 and 34, instant application; claims 1, 8, and 12, U.S. Patent No. ‘166). U.S. Patent No. ‘166 differs from the instant application in that the instant application produces a plant resistant to fungal attack. The method claimed by U.S. Patent No. ‘166 is applying to a plant a synergistic fungicidal mixture comprising a fungicidally effective amount of the compound of Formula I and at least one additional fungicide. A seed or seedling are plants. Since U.S. Patent No. ‘166 teaches the same composition, a compound of Formula I and at least one fungicide, is applied to a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘166.

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. Applicant argues that each cited reference patent contains claims that broadly teach application of the fungicide to plants. Applicant argues that nothing in the cited reference patents teaches the POSA to select “treating a plant seed or seedling”. In response to Applicant’s argument, U.S. Patent No. 9,526,245 (‘245), U.S. Patent No. 10,426,167 (‘167), U.S. Patent No. 10,426,165 (‘165), and U.S. Patent No. 10,426,166 (‘166) teach the same composition, a compound of Formula I and at least one fungicide, is applied to a plant. The examiner maintains that it would have been obvious to one of ordinary skill in the art that a seed is a plant. As such, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary.
U.S. Patent No. 10,045,533 (‘533), U.S. Patent No. 10,045,534 (‘534), U.S. Patent No. 10,051,862 (‘862) specifically teach the mixture is applied to seeds. See claim 6 of each patent. Therefore, based on these teachings it is obvious that if the compound of formula (I) is applied to seeds, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, resistance to fungal attack, without evidence to the contrary.
Applicant further argues unexpected results. In response to Applicant’s argument, the data provided demonstrates that the application of the compound of Formula (I) to seeds provides control of Wheat Leaf Blotch. Applicant asserts that control of foliar diseases with these seed treatment applications demonstrates that the experimental compound is taken up into the xylem and redistributed to leaves in an amount sufficient to provide protectant disease control from a seed treatment. However, the data does not support this assertion. The patents, specifically U.S. Patent No. 10,045,533 (‘533), U.S. Patent No. 10,045,534 (‘534), U.S. Patent No. 10,051,862 (‘862), teach application to seeds. As such, the application to the compound of Formula (I) would expectedly control fungi and produce a plant resistant to fungal attack.
In addition, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant claims a method of treating a plant seed or seedling to produce a plant resistant to fungal attack, wherein the method comprises treating the plant seed or seedling with a compound of Formula I, wherein R1 and R2 are each –CH3, so as to thereby produce a plant resistant to fungal attack. The data indicates that application of 300, 100, 33.3, and 11 g ai/100 kg seeds to wheat seeds provides control of Wheat Leaf Blotch. It cannot be determined if the application of the compound of Formula (I) at any concentration will provide the control of any and all fungal diseases, as currently claimed. As can be seen from the application of 3.7 g ai/100 kg seeds, there is only 0-25% control. 
There is also no data that specifically demonstrates plant resistance to fungal attack. The data demonstrates control of Wheat Leaf Blotch. Applicant has clearly not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616          

/JOHN PAK/Primary Examiner, Art Unit 1699